ORDER

WHEREAS, the Director of the Office of Lawyers Professional Responsibility has filed a petition for revocation of probation and further disciplinary action for respondent Conrad M. Fredin upon allegations that respondent practiced law while he was suspended and made misrepresentations to the Director’s office in their investigation of the alleged practice of law; and
WHEREAS, respondent waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), withdraws his answer to the petition and unconditionally admits the allegations of the petition, and has entered into a stipulation with the Director wherein they jointly recommend a public reprimand and respondent’s resignation from the practice of law; and
WHEREAS, this court has independently reviewed the record and agrees with the recommended discipline, including the assumption that the resignation is to be permanent,
IT IS HEREBY ORDERED that respondent Conrad M. Fredin is publicly reprimanded and is placed on permanently resigned status with no right to petition for reinstatement. The Director is awarded $900 plus interest in costs and $162.40 plus interest in disbursements pursuant to Rule 24(d), RLPR.
BY THE COURT:
/s/ Alan C, Page Alan C. Page Associate Justice